DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the resealing layer including a flexible material embedded within at least one flexible member (claim 23) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  It is noted that Fig. 9 depicts flexible members (104) embedded within resealing layer (150), and not vice versa, as claimed.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification, as originally filed, lacks antecedent basis for the resealing layer including a flexible material embedded within at least one flexible member.  It is noted that paragraph [0054] discloses flexible members (104) embedded within resealing layer (150), and not vice versa, as is now claimed.  This is a new matter rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 8, 12, 13, 15, 21, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent Application Publication No. 2010/0074561 to Feig.
Regarding claim 1, Feig discloses a resealable bag (100), comprising: a main body; and a flexible member (plurality of malleable fibers 130) that is attached to the main body, disposed on the main body, and embedded in the main body (paragraph [0024]; Fig. 2c), wherein the flexible member includes a resealing layer (inner pocket 110 or outer pocket 120) that extends a length and a width of the main body of the resealable bag (Fig. 1b); wherein the resealable bag is selectively positionable between an open, unsealed position, and a closed, sealed position (paragraph [0027]); and wherein when the resealable bag is in the closed, sealed position, the flexible member is in a deformed shape (paragraph [0027]).
Regarding claim 7, Feig discloses the main body is formed from a panel having a plurality of layers (inner and outer film pockets 110, 120), which includes film covered paper and foil packaging (paragraph [0022]), which meets the recitation “wherein the plurality of layers includes a member selected from a group consisting of sealant, thermoplastic resin, biaxially oriented polypropylene, metalized biaxially oriented polypropylene, paper, synthetic paper, overprint varnish, plastic, polymer film, aluminum foil, cellulosic film, bioplastic film, polypropylene fabric, and combinations thereof.
Regarding claim 8, Feig discloses tops (112a, 122a) of the inner and outer pockets (110, 120) are sealed (paragraph [0027]) and the flexible member (130) is disposed on the inner and outer pockets (110, 120; Fig. 2c), which meets the recitation “wherein the main body is formed from a panel having at least one sealant layer, and wherein the at least one flexible member is disposed on the at least one sealant layer.”
Regarding claim 9, Feig discloses the main body is formed from a panel having a plurality of layers (inner and outer film pockets 110, 120), which includes plastic (paragraph [0022]).  Insofar as inner plastic film pocket (110) or outer plastic film pocket (120) are considered to meet the recitation “resealing layer”, Feig, as discussed above, meets the recitation “wherein the main body is formed from a panel having at least one thermoplastic sheet layer, and wherein the at least one flexible member is embedded in the at least one thermoplastic sheet layer.”
Regarding claim 12, Feig discloses the main body is formed from a panel having a plurality of layers (inner and outer film pockets 110, 120), which includes film covered paper and foil packaging (paragraph [0022]).  Insofar as inner plastic film pocket (110) or outer plastic film pocket (120) are considered to meet the recitation “resealing layer”, Feig, as discussed above, meets the recitation “the resealing layer is made from a flexible, malleable material.”
Regarding claim 13, Feig discloses the main body is formed from a panel having a plurality of layers (inner and outer film pockets 110, 120), which includes film covered paper and foil packaging (paragraph [0022]).  Insofar as inner plastic film pocket (110) or outer plastic film pocket (120) are considered to meet the recitation “resealing layer”, Feig, as discussed above, meets the recitation “wherein the resealing layer includes aluminum foil.”
Regarding claim 15, Feig discloses the flexible member (130) includes the resealing layer (110 or 120) on one side of the bag (100) and a second flexible member (130) embedded in the resealing layer (110 or 120) on an opposite side of the bag (Figs. 1b and 5).
Regarding claim 21, Feig discloses the resealing layer (110 or 120) is one of an inner layer of the resealable bag and an outer layer of the resealable bag.
Regarding claim 23, Feig discloses the resealing layer (110 or 120) includes a flexible material (130) embedded within the at least one flexible member (Fig. 2c), the flexible material (130) is malleable and able to maintain the deformed shape (paragraph [0024]).

Claims 1, 7-9, 15, 17, and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent Application Publication No. 2006/0285779 to Golas.
Regarding claim 1, Golas discloses a resealable bag (1), comprising: a main body; and a flexible member (wires 8) attached to the main body, disposed on the main body, and embedded in the main body (paragraph [0024]), wherein the flexible member includes a resealing layer (tape 7; paragraph [0015], or a ply of a two ply bag; paragraph [0024], or paper embedded with wires; paragraph [0024]) that extends a length and a width of the main body of the resealable bag (Figs. 1 and 2); wherein the resealable bag is selectively positionable between an open, unsealed position, and a closed, sealed position; and wherein when the resealable bag is in the closed, sealed position, the flexible member (8) is in a deformed shape (Figs. 1 and 2).
Regarding claim 7, Golas discloses a two ply plastic bag (paragraph [0024]), which meets the recitation “wherein the main body is formed from a panel having a plurality of layers, wherein the plurality of layers includes a member selected from a group consisting of sealant, thermoplastic resin, biaxially oriented polypropylene, metalized biaxially oriented polypropylene, paper, synthetic paper, overprint varnish, plastic, polymer film, aluminum foil, cellulosic film, bioplastic film, polypropylene fabric, and combinations thereof.”
Regarding claim 8, Golas discloses wires (8) are placed between the plies of a two ply plastic bag (paragraph [0024]), which meets the recitation “the main body is formed from a panel having at least one sealant layer, and wherein the at least one flexible member is disposed on the at least one sealant layer”, to the same degree the claim sets forth the metes and bounds of the term “sealant layer”.
Regarding claim 9, Golas discloses wires (8) are placed between the plies of a two ply plastic bag (paragraph [0024]), which meets the recitation “the main body is formed from a panel having at least one thermoplastic sheet layer, and wherein the at least one flexible member is embedded in the at least one thermoplastic sheet layer.”
Regarding claim 15, Golas discloses the resealing layer (tape 7; paragraph [0015], or a ply of a two ply bag; paragraph [0024], or paper embedded with wires; paragraph [0024]) includes a plurality of flexible members (8) arranged in a diamond lattice pattern (paragraphs [0020], [00247], [0032], and claim 6), wherein the wires are preferably bonded to each other at their crossing points by gluing, welding, soldering, or melting the insulation on the wires (paragraph [0020]).  Therefore, Golas discloses one flexible member (one of the crossing wires) includes the resealing layer and one second flexible member (the other of the crossing wires) embedded in  the resealing layer.
Regarding claim 17, Golas discloses the resealing layer (tape 7; paragraph [0015], or a ply of a two ply bag; paragraph [0024], or paper embedded with wires; paragraph [0024]) includes a plurality of flexible members (8) arranged in a diamond lattice pattern (paragraphs [0020], [00247], [0032], and claim 6), wherein the wires are preferably bonded to each other at their crossing points by gluing, welding, soldering, or melting the insulation on the wires (paragraph [0020]).  Golas further discloses the wires are placed between the plies of a two ply plastic bag (paragraph [0024]).  Therefore, Golas discloses one flexible member (one of the crossing wires) includes the resealing layer and a second flexible member (the other of the crossing wires) disposed in one of a vertical seal and a horizontal seal of the main body (the bonding of the wires between the plies of the two ply Golas bag).
Regarding claim 21, Golas further discloses the wires are placed between the plies of a two ply plastic bag (paragraph [0024]), which meets the recitation “the resealing layer is one of an inner layer of the resealable bag and an outer layer of the resealable bag.”
Regarding claim 22, Golas discloses the resealing layer (tape 7; paragraph [0015], or a ply of a two ply bag; paragraph [0024], or paper embedded with wires; paragraph [0024]) includes a plurality of flexible members (8) arranged in a diamond lattice pattern (paragraphs [0020], [00247], [0032], and claim 6).
Regarding claim 23, Golas discloses the resealing layer includes a flexible material (8) embedded within the one flexible member (paragraph [0020]).  Golas further discloses the flexible material being malleable and able to maintain the deformed shape (paragraph [0017]).

Claims 1, 2, 5-9, 15, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 3,537,636 to Rochette.
Regarding claim 1, Rochette discloses a resealable bag (10), comprising: a main body; and a flexible member (wire 17) that is attached to the main body, disposed on the main body, and embedded in the main body, wherein the flexible member (17) includes a resealing layer (tapes 18) that extends a length and a width of the main body of the resealable bag (Figs. 1 and 2); wherein the resealable bag is selectively positionable between an open, unsealed position, and a closed, sealed position; and wherein when the resealable bag is in the closed, sealed position, the flexible member (17) is in a deformed shape (Figs. 1-4).
Regarding claim 2, Rochette discloses the main body is formed from a panel (11) having a layer, the panel having a first end (12) that overlaps a second end (12) to form a vertical seal (14).
Regarding claim 5, Rochette discloses the panel includes a first layer (free end portion 13) and a second layer (another free end portion 13), and wherein the flexible member (17) is secured between the first layer and the second layer (Fig. 2).
Regarding claim 6, Rochette discloses the panel includes a first layer (free end portion 13) and a second layer (another free end portion 13), and wherein the flexible member (17) is laminated between the first layer and the second layer (Fig. 2).
Regarding claim 7, Rochette discloses the flexible bag material includes coated cellulose material (column 2, lines 61-68), which meets the recitation “wherein the main body is formed from a panel having a plurality of layers, wherein the plurality of layers includes a member selected from a group consisting of sealant, thermoplastic resin, biaxially oriented polypropylene, metalized biaxially oriented polypropylene, paper, synthetic paper, overprint varnish, plastic, polymer film, aluminum foil, cellulosic film, bioplastic film, polypropylene fabric, and combinations thereof.”
Regarding claim 8, Rochette discloses the main body is formed from a panel having a sealant layer, and wherein the flexible member is disposed on the sealant layer, to the degree the claim sets forth the metes and bounds of a “sealant layer”.
Regarding claim 9, Rochette discloses the flexible member is embedded in the panel forming the main body (Fig. 2), wherein the includes plastic (column 2, lines 61-68), which meets the recitation “the main body is formed from a panel having at least one thermoplastic sheet layer, and wherein the at least one flexible member is embedded in the at least one thermoplastic sheet layer.”
Regarding claim 15, Rochette discloses reinforcing band (16, which comprises wire 17 and tape 18) includes a plurality of individual parallel wires (column 2, lines 39-46), which meets the recitation “wherein the at least one flexible member includes the resealing layer and at least one second flexible member embedded in the resealing layer.”
Regarding claim 21, Rochette discloses the resealing layer (tapes 18) is located on inner and outer surfaces of free end portion (13; Fig. 2), which meets the recitation “the resealing layer is one of an inner layer of the resealable bag and an outer layer of the resealable bag.”
Regarding claim 24, Rochette discloses the flexible bag material includes a plurality of layers (coated cellulose material; column 2, lines 61-68).  Rochette further discloses the resealing layer (tapes 8) is disposed between the outer layer (free end portion 13) of the vertical seal (14) and the inner layer (free end portion 13) of the vertical seal (14).  Therefore, Rochette, as discussed above, meets the recitation “the resealing layer is disposed between a plurality of outer layers and a plurality of inner layers.”

Claim 1, 2, 5-9, 12, 15, 17, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,766,399 to Clark.
Regarding claim 1, Clark discloses a resealable bag (100), comprising: a main body; and a flexible member (wires 16, 18, and 84 or strips 110) that is attached to the main body, disposed on the main body, and embedded in the main body (Figs. 7 and 14), wherein the flexible member includes a resealing layer (films 12a, 12b, 48, or 68) that extends a length and a width of the main body of the resealable bag (Figs. 7 and 14); wherein the resealable bag is selectively positionable between an open, unsealed position (Fig. 1), and a closed, sealed position; and wherein when the resealable bag is in the closed, sealed position, the flexible member is in a deformed shape (Fig. 5).
Regarding claim 2, Clark discloses the main body is formed from a panel (12, 13, and 17) having a layer, the panel having a first end (20) that overlaps a second end (22) to form a vertical seal (S).
Regarding claim 5, Clark discloses the panel includes a first layer (films 12a, 12b, 48, or 68) and a second layer (films 12a, 12b, 48, or 68), and wherein the flexible member (wires 16, 18, and 84 or strips 110) is secured between the first layer and the second layer (Figs. 1-3, 5-7, 12-14, 17, and 18).
Regarding claim 6, Clark discloses the panel includes at least a first layer (films 12a, 12b, 48, or 68) and a second layer (films 12a, 12b, 48, or 68), and wherein the at least one flexible member (wires 16, 18, and 84 or strips 110) is laminated between at least the first layer and the second layer (Figs. 13 and 18).
Regarding claim 7, Clark discloses the main body is formed from a panel having a plurality of layers (films 12a, 12b, 14a, 14b, 48, and 68), wherein the plurality of layers includes a sealant, thermoplastic resin, paper, plastic, and polymer film (column 5, lines 6-18).
Regarding claim 8, Clark discloses the bag is constructed from a laminate composite formed from heat sealable plastic (column 4, lines 6-28), which meets the recitation “the main body is formed from a panel having at least one sealant layer”.  Clark further discloses the flexible member (wires 16, 18, and 84 or strips 110) is disposed on the at least one sealant layer (Figs. 13 and 18).
Regarding claim 9, Clark discloses the bag is constructed from a laminate composite formed from heat sealable plastic (column 4, lines 6-28), which meets the recitation “the main body is formed from a panel having at least one thermoplastic sheet layer”.  Clark further discloses the flexible member (wires 16, 18, and 84 or strips 110) is embedded in the thermoplastic sheet layer (Figs. 13 and 18).
Regarding claim 12, Clark discloses the films used to make the bag are constructed from foils (column 5, lines 6-18), which encompasses the recitation “the resealing layer is made from a flexible, malleable material.”
Regarding claim 15, Clarks disclose one flexible member (one of wires 16, 18, or 84 or strips 110) the resealing layer (films 12a, 12b, 48, or 68), and a second flexible member (another one of wires 16, 18, or 84 or strips 110) embedded in the resealing layer (Figs. 1-3, 5-7, 12-14, 17, and 18).
Regarding claim 17, Clark discloses one flexible member (one of wires 16, 18, or 84 or strips 110) includes the resealing layer (films 12a, 12b, 48, or 68), wherein the films used to make the bag are constructed from foils (column 5, lines 6-18), which encompasses the recitation “the resealing layer is made from a flexible, malleable material”.  Moreover, Clark discloses a second flexible member (another one of wires 16, 18, or 84 or strips 110) is disposed in horizontal seals (between  top and bottom marginal portions 12c and 12d and 14c and 14d) of the main body (Fig. 7).
Regarding claim 21, Clark discloses the resealing layer (films 12a, 12b, 48, or 68) is one of an inner layer of the resealable bag and an outer layer of the resealable bag.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14, 17, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,537,636 to Rochette and Japanese Document No. 2005-75451 to Takita et al.
Regarding claim 12, Rochette discloses the claimed invention, as discussed above, except for the resealing layer (tape 18) being made from a flexible, malleable material.  Takita et al. teaches that it is known in the art use a flexible, malleable material (aluminum foil) for a resealable layer (20) in an analogous bag (machine translation paragraph [0021]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a flexible, malleable material for the resealing layer in Rochette, as in Takita et al., in order to provide a flexibility to the resealing layer such that it can be easily bent in response to bending deformation of the bag main body.
Regarding claim 13, Takita et al. teaches that it is known in the art use aluminum foil for a resealable layer (20) in an analogous bag (machine translation paragraph [0021]).  Therefore, using aluminum foil for the resealing layer in Rochette, as in Takita et al. and discussed above, meets the recitation “wherein the resealing layer includes aluminum foil.”
Regarding claim 14, Rochette discloses the resealing layer (tapes 18) is laminated between an inner layer of the vertical seal (14) and on an outer layer of the vertical seal (14; Fig. 2).
Regarding claim 17, Rochette discloses reinforcing band (16, which comprises wire 17 and tape 18) is disposed in vertical seal (14) and the reinforcing band includes a plurality of individual parallel wires (column 2, lines 39-46), which meets the limitation that at least one flexible member includes the resealing layer and a second flexible member is disposed in one of a vertical seal and a horizontal seal of the main body.  However, Rochette does not disclose the resealing layer (tape 18) being made from a flexible, malleable material.  Takita et al. teaches that it is known in the art use a flexible, malleable material (aluminum foil) for a resealable layer (20) in an analogous bag (machine translation paragraph [0021]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a flexible, malleable material for the resealing layer in Rochette, as in Takita et al., in order to provide a flexibility to the resealing layer such that it can be easily bent in response to bending deformation of the bag main body.
Regarding claim 23, Rochette discloses the claimed invention, especially the resealing layer includes a flexible material (tapes 18) embedded within a flexible member (17).  However, Rochette does not disclose the flexible material of the resealing layer (tape 18) being made from a flexible, malleable material.  Takita et al. teaches that it is known in the art use a flexible, malleable material (aluminum foil) for a resealable layer (20) in an analogous bag (machine translation paragraph [0021]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a flexible, malleable material for the resealing layer in Rochette, as in Takita et al., in order to provide a flexibility to the resealing layer such that it can be easily bent in response to bending deformation of the bag main body.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,766,399 to Clark and Patent Application Publication No. 2019/0193380 to Salant et al.
Regarding claim 16, Clark discloses the claimed invention, except for the panel (Figs. 12., 13, 17, 20, or 22) including a layer of plastic film, a layer of BOPP; and the resealing layer (films 12a, 12b, 48, or 68) being made from a flexible, malleable material, a layer of LDPE, and a layer of MET BOPP.  Salant et al. teaches that is known in the art to use a package-forming panel that includes a layer of plastic film, a layer of BOPP, a resealable layer (i.e., an additional layer of the package-forming panel) made from a flexible, malleable material, a layer of LDPE, and a layer of MET BOPP to form an analogous package (paragraph [0084]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a panel that includes a layer of plastic film, a layer of BOPP, the resealing layer being made from a flexible, malleable material, a layer of LDPE, and a layer of MET BOPP to form the bag of Clark, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 5-9, 12-17, and 21-24 have been considered but are moot because of the new ground of rejection.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JES F PASCUA/Primary Examiner, Art Unit 3734